Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 1 of 7




                                                   3:21-cv-0527 (AVC)
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 2 of 7
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 3 of 7
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 4 of 7
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 5 of 7
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 6 of 7
Case 3:21-cv-00527-AVC Document 1 Filed 04/16/21 Page 7 of 7
